Citation Nr: 0302190	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
right foot.

2.  Entitlement to service connection for a right leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to May 1953.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from October 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Honolulu, Hawaii.  

The veteran testified before the undersigned at a hearing at 
the RO in June 2001, and a transcript of that hearing is 
contained in the claims folder.  

While the veteran also perfected an appeal of a claim for 
service connection for left ear hearing loss, the veteran was 
granted service connection for bilateral hearing loss by a 
May 2002 RO rating action.  That constitutes a full grant of 
the benefit sought, with no case in controversy as to that 
issue remaining for appellate consideration.  



FINDINGS OF FACT

1.  The veteran does not have frostbite of the right foot.

2.  The veteran does not have a right leg condition that is 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for frostbite of the right foot is not 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

2.  Service connection for a right leg condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA Development 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002) 
(VCAA); 38 C.F.R. § 3.102, 3.159, 3.326(a).  The provisions 
of these statutes and regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  Id; Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

A letter notifying the veteran of the development to which he 
is entitled under the VCAA was sent in January 2001, and 
these development rules were further discussed in greater 
detail in a May 2002 supplemental statement of the case.  An 
additional letter sent by the RO to the veteran in January 
2001 further discussed development of the pending claims, 
addressing the actions undertaken by the VA and further 
advising the veteran what actions he should take to develop 
his claims to permit the VA to complete its development.  The 
May 2002 supplemental statement of the case also addressed 
all actions taken and all evidence obtained in furtherance of 
the appealed claims up to that time, and adjudicated the 
claims based on this completed development.  The veteran was 
then informed of the development that had been undertaken by 
VA, and what actions he would have to take in furtherance of 
his claims.  Records sought and obtained include those from 
the Hilo Vet Center, and records from Robert Rowe, M.D., the 
veteran's private primary care physician.  These constituted 
records of the treatment the veteran reported having 
received.  VA examinations were completed in 2002 to 
ascertain the nature and etiology of his claimed disorders, 
and copies of the examination reports were associated with 
the claims folder.  In the May 2002 supplemental statement of 
the case, the veteran was informed of the RO's consideration 
of all pertinent evidence contained within the claims folder.  
The veteran was informed that the weight of the evidence was 
against his claims, and that they were therefore denied.  He 
was informed of the legal standards to achieve service 
connection for his claimed disorders and of his failure to 
meet them.  

Service medical records have been obtained, and the record, 
taken as a whole, presents no reasonable possibility that 
additional evidence may be obtained which would support the 
veteran's claims.  The Board finds further that the 
development effectuated by VA in the course of the appeal 
complies with applicable VCAA requirements for notice and 
assistance to the veteran in the development of his claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was specifically notified in the May 2002 
supplemental statement of the case of his responsibilities in 
obtaining evidence supportive of his claims.  He has not 
identified any other evidence that is not now of record.  
Thus, in the absence of the veteran identifying additional 
evidence that is not currently of record, the Board finds 
that providing further notice of what the veteran has already 
been informed is not needed.  The duty to notify under VCAA 
clearly has been fulfilled.



2.  Merits-Based Adjudication

Service connection may be granted for a disability which is 
incurred in or aggravated by wartime service.  38 U.S.C.A. §§ 
1110.  In this regard, the Board notes that the veteran 
served from August 1951 to May 1953, which was during the 
Korean conflict.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran's service Form DD214 indicates that he received 
the Combat Infantryman's Badge (CIB), which VA accepts as 
evidence of participation in combat with the enemy during the 
Korean conflict.  See VAOPGCPREC 12-99 (October 18, 1999) 
("engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires participation in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality; the determination rests on the facts of 
each case); see also 38 C.F.R. § 3.304(f).  Under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) the adverse effect of the 
absence of service clinical records of disability incurred 
during combat may be overcome by satisfactory lay or other 
evidence sufficient to prove service incurrence if consistent 
with the circumstances, conditions or hardships of service 
and to this end all doubt will be resolved in the veteran's 
favor.  Service connection for such a disability may be 
rebutted by clear and convincing evidence to the contrary.  
Furthermore, under 38 C.F.R. § 3.306(b)(2) not only is due 
regard to be given to the places, types, and circumstances of 
service, but particular consideration is to be accorded to
combat duty and other hardships.  In Godwin v. Derwinski, 1 
Vet.App. 419, 424 (1991) the United States Court of Veterans 
Appeals held that under 38 U.S.C.A.
§ 1154(b) and 38 C.F.R. § 3.304(d) after satisfactory lay or 
other evidence of service incurrence has been submitted, only 
clear and convincing evidence may rebut a "presumption of 
service incurrence."  On the other hand, the Court 
subsequently held that those provisions do not create a 
presumption in favor
of combat veterans in determinations of service connection.  
Smith v. Derwinski, 2 Vet.App. 137, 140 (1992).  In Smith the 
Court specifically addressed the question of whether the 
provisions created a presumption of service connection and 
even
noted the legislative history of the statute.  For this 
reason, the Board concludes that these provisions do not 
create a legal presumption of service connection but do shift 
the burden of proof if a veteran submits satisfactory lay or 
other evidence of
combat incurrence.  

The veteran's service medical records, including the 
veteran's service separation examination in May 1953, provide 
no record of any frostbite or cold-related injury suffered by 
the veteran during his period of service, or of any 
difficulty with the right leg during service.  The veteran's 
examination in March 1951, prior to entry into service, noted 
that he had occasional mild leg cramps, but these cramps were 
not noted in records from the veteran's period of service.  

In June 2001 testimony before the undersigned, the veteran 
testified that he was stationed in a mountain area in Korea 
in January 1952, and that it was very cold but he was only 
issued combat boots at that time, which did not keep his feet 
warm.  He added that when his feet became wet from marching 
through streams or from perspiration, the boots became 
useless.  He reported that he was treated in service by a 
medic for cold injury to his right foot that resulted under 
these circumstances.  He testified that the skin on the 
bottom of the right foot had been loose like a large blister.  
He added that the medic treated him by peeling off skin that 
had been loose on the bottom of the right foot, and applied 
some ointment, and advised him to wear two socks and keep the 
foot warm.  He testified that he continued to have problems 
with the foot in service for only about two weeks, but that 
many years after service he began to have difficulty with the 
right lower leg toward the foot.  He explained that he had 
occasional sharp pain or cramps in the lower part of the 
right leg so that at times he could barely stand.  However, 
he testified that he had not seen any medical professional 
for treatment of either his right foot or his right leg other 
than Dr. Rowe, who was his current private primary care 
physician. 

The veteran submitted additional evidence in June 2001 
consisting of photographs including one which he identified 
as a photograph of the medic who treated him in service for 
frostbite. 

Private medical records of Robert Rowe, M.D., show treatment 
for right lower leg pain beginning in 1999.  The records 
reflects that Dr. Rowe was employed by Kaiser Permanente when 
seeing the veteran, and that the veteran was first seen by 
Kaiser as a new patient in April 1998.  He first sought 
treatment by Kaiser for his right lower extremity in January 
1999, when he complained of throbbing pain above the right 
ankle which was relieved by warm compresses and massage.  He 
also then reported a tight feeling of the right lower calf 
which occurred when walking more than 100 feet and subsided 
with rest.  He reported that the tight feeling began a few 
weeks ago.  Upon further evaluation in February 1999, the 
veteran described the pain as being in a sock-like 
distribution in the right lower leg and foot, worse in cold 
weather and improved with aspirin and sunlight.  Doppler 
testing revealed no evidence of occlusion, and Dr. Rowe 
assessed possible arthritis or possible diabetic neuropathy. 

At a VA examination of the veteran's lower extremities in 
January 2002, the  veteran's history of frostbite to the 
bottom of his feet with sloughing of skin was noted, as was 
his history of construction work for 30 years post service.  
He reported that he began having lower leg pains sometime in 
the late 1950's, which were sharp sensations exacerbated by 
cold weather.  He reported having severe pains in his lower 
legs about two years ago, requiring use of a wheelchair for a 
few days.  He complained currently of sharp pains in both 
lower extremities, primarily in the front and side of the 
legs, in mornings and sometimes in evenings, occurring with 
cold weather and lasting for approximately 30 minutes.  He 
reported that he could walk without problems and could walk 
up and down stairs.  Following uneventful examination with 
normal neuromuscular findings and good range of motion in the 
lower extremities, the examiner assessed bilateral 
intermittent lower extremity pain related to cold weather, 
and mild degenerative changes in both knees.  X-rays taken of 
the knees showed narrowing of the medial joint line.  

Upon further VA examination in April 2002, particularly to 
evaluate the veteran for his complaints of right lower 
extremity pain, the veteran's history of frostbite in service 
and physical work for many years post service was again 
noted.  The veteran complained particularly of severe pain in 
the distal calf, more so in the right leg than the left, 
which the examiner interpreted as a severe cramp in the leg.  
The examiner noted April 2002 VA segmental pressure testing 
in the lower extremities showing no signs of arterial 
insufficiency.  The veteran reported having no color changes, 
which tended to rule out Raynaud's phenomenon.  Examination 
demonstrated normal arterial circulation except for calcified 
stiff vessels in the right calf.  There was normal 
circulatory perfusion in the feet in both horizontal and 
elevated position, with no signs suggesting small vessel 
disease, tending to rule out residuals of frostbite or 
sympathetic dystrophy.  The examiner assessed that based on 
the veteran's history there was probably a history of cold 
injury in service.  However, the examiner could find no 
causal association between that past cold injury and the 
veteran's current condition.  The examiner concluded that the 
veteran's intermittent pain and cramping in the lower 
extremities was idiopathic and unrelated to any frostbite or 
other cold injury he may have suffered in service in Korea.  

While the Board applies 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) and relies on the veteran's account of his combat 
experiences to conclude that the veteran did suffer some cold 
injury to his right foot in service, no evidence has been 
presented to suggest that the cold injury then suffered was 
other than acute and transitory.  The veteran himself 
testified that the symptoms of that injury resolved after two 
weeks, and he had no symptoms thereafter for many years.  
Small vessel disease or other residuals of frostbite or cold 
injury have not been shown upon recent VA examinations, as 
reviewed above.  The April 2002 VA examiner specifically 
concluded that he could not attribute current lower extremity 
pain and cramping to any cold-related injuries in service, 
but rather concluded that the veteran's current condition was 
unrelated.  Current residuals of any cold injury or frostbite 
have not been found upon examination, and are not otherwise 
shown upon private treatment records of Dr. Rowe.  Because 
the current VA examination evidence is against the veteran's 
claims and no medical evidence has been presented 
establishing a causal relationship between any current 
disorder and the veteran's period of service, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for frostbite and 
entitlement to service connection for a right leg condition.  
The burden of proof - to show that current claimed disorders 
are not related to service - which was shifted for these 
combat-related claims, has been met.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Smith.  Accordingly, because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

1.  Entitlement to service connection for frostbite of the 
right foot is denied.  
2.  Entitlement to service connection for a right leg 
condition is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

